Title: From Thomas Jefferson to George Jefferson, 7 June 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir,
Monticello June 7. 1800.

I authorised mr Eppes in case he should purchase a horse which he was to get for me, to make me liable for 300. Dollars as the price; and as the seller was not acquainted with me, I gave him leave to draw on you for the sum at three months date, as he might consider your acceptance as more suitable to him. should such a draught be presented, be pleased to accept it, on full assurance that the money shall be placed in your hands before the day.—Colo. Gamble writes me there is an old balance of 5. Dollars due him from me. be so good as to pay it.
I thought I had desired you to send me a hogshead of molasses in the winter; but presume I am mistaken, as I do not find that any has been sent. as the weather is too warm now to move it in a large mass I will be obliged to you for thirty gallons double cased, or the watermen will spoil it.
I left with mr Gibson a draught on mr W. C. Nicholas on Picket Pollard & co. for 450. D. I drew lately in favor of John Watson for 148.29 D and the remaining 300. D[ols. is reserve]d for Henry  Duke, to whom be pleased to pay it on his application. I am not certain that he will apply
I am with great esteem Dr Sir Your friend & servt

Th: Jefferson

